El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Estos recursos plantean dos controversias asociadas al proceso de confiscación dispuesto en la Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011 (34 LPRA see. 1724 et seq.) (Ley Núm. 119-2011). En el recurso Núm. CC-2014-0304, examinamos los requisitos necesarios para au-torizar la retención de propiedad incautada para fines in-vestigativos conforme dispuesto en el Art. 13 de la Ley Núm. 119-2011 (34 LPRA sec. 1724j). Por otra parte, en el recurso Núm. CC-2014-0742 resolvemos cuáles son las con-secuencias legales de no emplazar al Secretario de Justicia con una demanda de impugnación de confiscación en el tér-mino jurisdiccional provisto en el Art. 15 de la Ley Núm. 119-2011 (34 LPRA sec. 1724Z).
J — i

CC-2014-0304:

A. Trasfondo procesal
El 17 de febrero de 2011 se ocupó un automóvil marca Honda Civic del 2004, tablilla FWT-299, por haberse utili-zado en violación al Art. 198 del Código Penal, 33 LPRA see. *2944826 (robo), así como los Arts. 5.04 y 5.15 de la Ley de Ar-mas de Puerto Rico, 25 LPRA sees. 458c y 458n, respectivamente.
Para esa fecha, Reliable Financial Services, Inc. (Reliable), en calidad de entidad financiera para la compra del vehículo, tenía un gravamen inscrito a su favor en el Re-gistro de Automóviles del Departamento de Transportación y Obras Públicas de Puerto Rieo.(1)
El Departamento de Justicia, a través de su Junta de Confiscaciones, notificó a Reliable la confiscación del auto-móvil mediante carta fechada el 14 de abril de 2011 en la cual, en lo concerniente a este recurso, indicó lo siguiente:
La ocupación en cuestión se verificó el día 17 de febrero de 2011, y obedeció a que el día 17 de febrero de 2011, el referido vehículo se usó en violación [al] Artículo 198 del Código Penal y Artículos 5.04 y 5.15 [de la] Ley de Armas en Toa Baja, Puerto Rico. La Certificación de Inspección de Vehículos de Motor preparada por el Negociado de Investigaciones de Vehí-culos Hurtados fue expedida el día 15 de marzo de 2011. (Én-fasis suprimido). Apéndice, caso Núm. CC-2014-304, pág. 26.
Reliable recibió la notificación el próximo día, es decir, el 15 de abril de 2011.
El 26 de abril de 2011, Reliable y Universal Insurance Company (Universal) presentaron una Demanda para im-pugnar la confiscación.(2) Entre otros fundamentos, alega-ron que la notificación de la confiscación se hizo a *295destiempo. Cónsono con lo anterior, sometieron una Moción Solicitando se Dicte Sentencia Sumaria, en la cual plantea-ron que, conforme a la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988, según enmen-dada, la notificación de la orden de confiscación debió ha-cerse en los treinta días siguientes a la ocupación del vehículo. 34 LPRA ant. see. 1723 et seq.
Entre tanto, el 12 de julio de 2011 se promulgó la Ley Uniforme de Confiscaciones de 2011 de aplicación retroac-tiva a los procedimientos iniciados al amparo de la anterior ley de confiscaciones. El nuevo estatuto introdujo una serie de modificaciones, entre ellas, enmiendas a los términos jurisdiccionales para notificar la orden de confiscación, los cuales aparecen consignados en el Art. 13 de la Ley Núm. 119-2011, supra .
Luego de varios incidentes procesales, el Gobierno se opuso a la solicitud de sentencia sumaria. Adujo que, a base de lo dispuesto en el mencionado Art. 13, contaba con un término de noventa días desde la ocupación del vehículo para investigar el caso a partir del cual comenzaban a transcurrir los treinta días dispuestos para notificar la confiscación.
El Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de Reliable y Universal. Concluyó que, indis-tintamente de si se utilizaba la antigua ley de confiscacio-nes o el nuevo estatuto, el Gobierno contaba con un tér-mino de sesenta días desde la ocupación de la propiedad para la notificación en controversia.
Universal y Reliable acudieron en alzada. No obstante, el Tribunal de Apelaciones se negó a revisar el asunto. En-tendió que la determinación recurrida no se encontraba comprendida bajo ninguno de los criterios rectores para la expedición del auto de certiorari, según enumerados en la Regla 40 del Reglamento del Tribunal de Apelaciones, 4 LPRAAp. XXII-B.
*296Inconformes, Reliable y Universal solicitaron nuestra intervención y el 31 de octubre de 2014 expedimos el auto de certiorari solicitado. Se nos presentó como único error:
ERRÓ EL HONORABLE TRIBUNAL DE APELACIONES AL DENEGAR LA EXPEDICIÓN DEL RECURSO DE CERTIO-RARI PRESENTADO Y NO DETERMINAR LA NULIDAD DE LA CONFISCACIÓN AÚN CUANDO LA CONFISCA-CIÓN FUE NOTIFICADA A RELIABLE FINANCIAL FUERA DE LOS 30 DÍAS JURISDICCIONALES DESDE LA OCUPA-CIÓN CONFORME LO DISPONE LA LEY UNIFORME DE CONFISCACIONES DE 2011. (Énfasis en el original). Certio-rari civil, pág. 6.
B. Proceso de confiscación
A través de la confiscación se le confiere al Go-bierno el título de aquellos bienes utilizados para fines ilí-citos al amparo de cualquier estatuto que así lo autorice.(3) En otras palabras, la confiscación es el acto mediante el cual el Estado se adjudica bienes que han sido utilizados para la comisión de determinados delitos. Reliable v. Depto. Justicia y ELA, 195 DPR 917 (2016); Flores Pérez v. ELA, 195 DPR 137 (2016); Doble Seis Sport v. Depto. Hacienda, 190 DPR 763 (2014); Centeno Rodríguez v. E.L.A., 170 DPR 907, 912-913 (2007).
El proceso de confiscación es civil y de naturaleza in rem. Es decir, va dirigido contra la propia cosa la cual, por ficción legal, se considera la ofensora y no contra su dueño, poseedor, encargado o persona con interés, según *297dispuesto en el estatuto. Doble Seis Sport v. Depto. Hacienda, supra; B.B.V. v. E.L.A., 180 DPR 681 (2011); Centeno Rodríguez v. E.L.A., supra. Véanse, además: el Art. 8 (34 LPRA sec. 1724e) y la Exposición de Motivos de la Ley Núm. 119-2011 (2011 (Parte 2) Leyes de Puerto Rico 1761). Este mecanismo opera como disuasivo contra los violado-res de ley. Doble Seis Sport v. Depto. Hacienda, supra; Mapfre v. ELA, 188 DPR 517 (2013); Centeno Rodríguez v. E.L.A., supra. A pesar del carácter civil del proceso, hemos resuelto que los estatutos confiscatorios deben interpre-tarse restrictivamente. íd.
1. Ley Núm. 119-2011
El 12 de julio de 2011 se sustituyó la antigua ley de confiscaciones(4) por la Ley Núm. 119-2011, supra. El propósito de esta nueva disposición estatutaria fue prescri-bir las normas que han de regir el procedimiento en toda confiscación en Puerto Rico. Flores Pérez v. ELA, supra.
Esta ley se caracteriza por procurar la celeridad de los procesos conducentes a la confiscación de propiedad. Así, esta pieza legislativa persigue establecer “un trámite expe-dito, justo y uniforme” para la confiscación y subsiguiente disposición de estos bienes. Exposición de Motivos de la Ley Núm. 119-2011, supra. La importancia de que los pro-cedimientos se den con prontitud responde, en gran me-dida, a que se encuentra implicado el debido proceso de ley del dueño o la persona con interés en la propiedad. Igual-mente existe la necesidad de aliviar la congestión en los tribunales asociada a este tipo de litigio, a la vez que es preciso evitar el deterioro de las propiedades ocupadas por el transcurso del tiempo. Id.
Es nuestra intención adelantar los esfuerzos de las instru-mentalidades del Estado para viabilizar la confiscación de bie-nes utilizados en violación a los estatutos de las distintas le-*298gislaciones, así como establecer un procedimiento que provea una solución justa, rápida y económica de las demandas enta-bladas para impugnar la determinación administrativa de confiscar. (Énfasis nuestro). Exposición de Motivos de la Ley Núm. 119-2011, supra, pág. 1763.
Como parte de sus postulados, se consigna específica-mente como política pública del Estado desarrollar “meca-nismos que faciliten y agilicen” el proceso de confiscación, atendiendo a la vez los derechos de las partes afectadas por el proceso. (Énfasis nuestro). Art, 2 de la Ley Núm. 119-2011 (34 LPRA see. 1724 n.). Ello siempre conscientes de “la premura con que debe ser atendida una confiscación”. (Énfasis nuestro). íd.
El nuevo esquema normativo implanta un procedi-miento expedito con requisitos estrictos aplicables tanto al Estado, como a las partes con interés en los bienes confiscados. El Gobierno cuenta con un periodo de notifica-ción limitado para poder validar su actuación. (5) Igual-mente, aquellos que interesan impugnar el proceso vienen obligados a actuar con premura al presentar su demanda y posteriormente emplazar al Estado en términos relativa-mente cortos.
2. Notificación
En lo atinente a la controversia ante nos, una vez se ordena la confiscación, existen tres términos para que el Estado notifique esta determinación al dueño o a la parte con interés en la propiedad, todos ellos jurisdiccionales.(6) Estos plazos aparecen consignados en el Art. 13 de la Ley Núm. 119-2011, supra.
*299Conforme a ese precepto, como norma general, deberá cursarse la notificación en los treinta días siguientes a la ocupación de la propiedad.(7)
Por la vía de excepción, en casos de vehículos de motor ocupados de acuerdo con las disposiciones del Art. 17(3) de la Ley para la Protección de la Propiedad Vehicular, Ley de 5 de agosto de 1987, según enmendada, 9 LPRA see. 3216(3) (Ley Núm. 8), pueden transcurrir hasta sesenta días desde la incautación hasta la notificación. Ello res-ponde a que, cuando la ocupación se lleva a cabo según lo decretado en el mencionado esquema normativo, por man-dato estatutario los agentes del orden público cuentan con un término de treinta días para llevar a cabo una investi-gación sobre la procedencia y titularidad de los vehículos incautados.(8) Los treinta días para notificar la confiscación comienzan a transcurrir una vez expirado ese término(9)
Por último, se instituyó un periodo de notificación especial que aplica a situaciones muy particulares en las que el legislador entendió que se justificaba la retención de la propiedad por tiempo adicional debido a su conexión con otros procesos. El Art. 13 de la Ley Uniforme de Confisca-ciones de 2011, supra, según redactado inicialmente, iden-*300tífico dos posibles supuestos. Primeramente, se autorizaba esta dilación cuando la propiedad fuese incautada y rete-nida para propósitos investigativos relacionados a un caso civil, criminal o administrativo. Asimismo, cuando ésta sir-viese como evidencia física en un caso.
Sin embargo, el texto original de la Ley Núm. 119-2011, supra, no precisó un plazo definido para efectuar la notifica-ción bajo ninguno de estos dos escenarios. Simplemente dis-puso que el término de treinta días para notificar la confis-cación comenzaría a discurrir una vez concluyese la acción y se expidiese la orden de confiscación correspondiente(10)
Transcurrido poco más de un año de su promulgación, a través del Art. 4 de la Ley Núm. 252-2012 se modificó el citado Art. 13 con el fin de establecer un término máximo de noventa días para culminar la investigación relacio-nada a la propiedad incautada y expedir la orden de con-fiscación correspondiente. Se añadió, además, como alter-nativa adicional para retener los bienes durante este periodo recién fijado, aquellas situaciones en que la pro-piedad incautada resultase “indispensable para la investigación”. íd. Por lo demás, el articulado permaneció esencialmente inalterado.(11) Este precepto entró en vigor prospectivamente a partir de 15 de septiembre de 2012, fecha de su aprobación(12)
*301El propósito de esta enmienda fue aclarar ciertas dispo-siciones de la Ley Uniforme de Confiscaciones de 2011, así como facilitar su implantación. Exposición de Motivos de la Ley Núm. 252-2012 (2012 (Parte 2) Leyes de Puerto Rico 2272). La inserción del término de noventa días en el Art. 13 de la Ley Núm. 119-2011, supra, respondió a la necesi-dad de establecer un plazo fijo para concluir la etapa inves-tigativa y así evitar que la Policía retuviese vehículos in-cautados por un tiempo indeterminado previo a solicitar su confiscación. Esta situación propendía al deterioro de la propiedad, a la vez que se privaba al ciudadano de su pro-piedad por tiempo indefinido. El Departamento de Justicia estuvo conforme con el periodo propuesto de noventa días por entender que resultaba suficiente para culminar la in-vestigación aludida en la enmienda. El término cierto re-dundaría en beneficio, tanto para el Estado como para el dueño de la propiedad. Véanse el Informe Conjunto Posi-tivo sobre el P. del S. 2317 de las Comisiones de Seguridad Pública y Asuntos de la Judicatura y de Hacienda del Se-nado de Puerto Rico, y el Informe Positivo sobre el P. del S. 2317 de la Comisión de lo Jurídico de la Cámara de Repre-sentantes de Puerto Rico.
C. Discusión
La incautación del vehículo objeto del recurso Núm. CC-2014-0304, efectuada el 17 de febrero de 2011, se realizó conforme a la Ley Uniforme de Confiscaciones del 1988. No obstante, el 12 de julio de 2011 se derogó este estatuto y se suplantó por la Ley Núm. 119-2011, supra. La nueva ley de confiscaciones entró en vigor inmediatamente y dispuso para su aplicación retroactiva a todos los procedimientos pendientes a esa fechad.(13) Por lo tanto, el Art. 13 de la Ley Núm. 119-2011, supra, según promulgado inicialmente, rige en este recurso. La enmienda posterior fijando límite *302al periodo de la investigación es inaplicable por carecer de vigencia retroactiva. Sin embargo, ello no tiene consecuen-cia ulterior para nuestro dictamen de hoy, ya que dispone-mos del asunto a base de una de las contingencias del alu-dido Art. 13 que se mantuvo inalterada: el imperativo que la retención sea para propósitos investigativos.
En lo relevante, el mencionado Art. 13 expresa-mente limita su aplicación a aquellos casos en los que “se incaute y retenga cualquier propiedad para alguna investi-gación relacionada con cualquier acción”. (Énfasis nuestro). Como puede apreciarse, el lenguaje del estatuto es claro so-bre este particular.(14) Ambas condiciones, es decir, la incau-tación, así como la retención para fines investigativos, tie-nen que darse conjuntamente. En este sentido, para fines de esta disposición, no es menos importante determinar la jus-tificación inicial para intervenir con la propiedad.
Por lo tanto, para el Estado poder justificar la re-tención de propiedad confiscada a base del último supuesto del Art. 13 de la Ley Núm. 119-2011, supra, es menester determinar si esa propiedad fue incautada y retenida con el propósito de asistir en alguna investigación concerniente a un caso. A esos efectos, deben cumplirse los requisitos siguientes. Primeramente, que contemporáneamente o cer-cano a la incautación exista o se inicie algún tipo de inves-tigación de naturaleza civil, penal o administrativa. Por otra parte, que esa investigación esté de alguna manera vinculada a la razón para ocupar la propiedad incautada. *303En otras palabras, que el motivo inicial para intervenir y retener la propiedad sea relevante a la pesquisa.
Conforme esta disposición aparece redactada, no es su-ficiente aludir simplemente a una supuesta investigación en términos vagos y generalizados. El estatuto exige esta-blecer, tanto la naturaleza de la investigación, como la ne-cesidad de retener la propiedad para fines asociados a esa investigación.
A tono con lo anterior, es preciso que la investiga-ción esté relacionada con la razón inicial para ocupar el automóvil. Por consiguiente, el Estado no puede justificar la retención una vez pasados los treinta días, a base de eventos posteriores desconectados con la incautación ini-cial, tales como la inspección mandatoria decretada por la Ley Núm. 8, supra. De ahí que una inspección rutinaria realizada a posteriori, con el único fin de verificar si el ve-hículo cumple con las exigencias de la Ley para la Protec-ción Vehicular, es irrelevante puesto que no guarda rela-ción con las violaciones imputadas que dieron base a la ocupación del vehículo en este recurso.
Debido a las implicaciones de rango constitucional que conlleva la confiscación de propiedad, el Gobierno no cuenta con discreción absoluta para retener bienes privados por tiempo suplementario meramente a causa de una investigación. Cabe recordar que esta disposición constituye una excepción al término ordinario de treinta días para la notificación a partir de la incautación. Por lo cual, el Go-bierno únicamente podrá aprovecharse del plazo adicional si cumple con cada una de las exigencias enumeradas en el último postulado del Art. 13 de la Ley Núm. 119-2011, supra, que, para efectos de este recurso, específicamente limi-tan este supuesto a investigaciones vinculadas a la incauta-ción original. No podemos pasar por alto que venimos obligados a interpretar las disposiciones atinentes a las con-fiscaciones de manera restrictiva.
*304El Gobierno ha planteado razones de política pública que justifican un término más amplio para la notificación, a la vez que aduce que el vehículo en cuestión fue ocupado para fines investigativos.
Primeramente argumenta que treinta días desde la ocupación puede resultar insuficiente para concluir inves-tigaciones asociadas a actividades delictivas que pueden tornarse complejas y que de alguna forma involucran pro-piedad incautada. Igualmente alude a la necesidad de es-tablecer un balance entre el interés del Estado de inves-tigar adecuadamente como parte de su función de fiscalizar el cumplimiento de las leyes del orden público y el interés de la persona particular a no ser expuesta a un procedimiento o acción innecesaria contra su propiedad. Asimismo el Estado intenta utilizar la Certificación de Inspección de Vehículos de Motor preparada por el Nego-ciado de Investigaciones de Vehículos Hurtados aludida en la notificación para evidenciar una investigación. Plan-tea, además, que la Ley Núm. 119-2011, supra, no le obliga a acreditar las gestiones investigativas como requi-sito previo a emitir una orden de confiscación.
Sin embargo, sus afirmaciones constituyen expresiones imprecisas de principios generales sin abordar el punto medular de la controversia. Es decir, la relevancia del ve-hículo para cualquier investigación en progreso a raíz de la incautación. Sus argumentos no han pasado de ser eso; meras alegaciones sin que las acompañe ningún tipo de prueba que establezca la conexión entre supuestas investi-gaciones y la ocupación de la propiedad.
El hecho que se hayan ocupado armas en el automóvil no implica que automáticamente el vehículo sea relevante para alguna investigación ulterior sobre posibles cargos criminales contra los ocupantes. En sus escritos, el Go-bierno no detalla en qué consistió la supuesta investiga-ción, cuál fue su propósito y su nexo con el vehículo. Por ejemplo, no existe ninguna referencia en el expediente que *305alerte sobre la necesidad de realizar algún tipo de inspec-ción ulterior para levantar huellas dactilares, DNA o resi-duos de sustancias controladas, sangre o pólvora. Tampoco se infiere que fuera pertinente algún examen pericial con-cerniente al estado o al funcionamiento de los frenos, go-mas u otros componentes del vehículo.
No existe controversia en que la notificación de la orden de confiscación en este recurso se efectuó pasados los treinta días desde la incautación del vehículo. Tampoco se alega que se ocupó de acuerdo con la Ley para la Protección Vehicular. De hecho, la propia notificación alerta expresa-mente que la ocupación obedeció a que en esa fecha el au-tomóvil se utilizó en contravención a las disposiciones del Código Penal y la Ley de Armas.
No se infiere de los autos ni el Gobierno ha acreditado, que la decisión de retener el vehículo al momento de su ocupación fuese para fines investigativos relacionados a la ocupación y de este modo refrendar la aplicación del último párrafo del Art. 13 de la Ley Núm. 119-2011, supra.
A base de lo anterior, resolvemos que el Gobierno no pre-sentó razones válidas suficientes para establecer que retuvo el vehículo ocupado para fines investigativos asociados a los motivos que originaron su ocupación. Por lo tanto, la notifi-cación de la orden de confiscación en este caso debió hacerse en los treinta días a partir del 17 de febrero de 2011, fecha de la ocupación del automóvil. Teniendo en cuenta que no fue hasta el 15 de abril de 2011, ya expirado este término, que se efectuó tal notificación, procede declarar su nulidad.
Con el propósito de garantizar que la facultad para incautar propiedad privada se ajuste a lo dispuesto en la normativa provista en el Art. 13 de la Ley Núm. 119-2011, supra, disponemos hoy que la mejor práctica es que los mo-tivos investigativos para retener la propiedad en estos casos se revelen a los dueños y a las personas con interés lo más cercano posible a la incautación. De este modo, se les alerta oportunamente que el trámite confiscatorio puede exten-*306derse más allá de los treinta o sesenta días, provistos en los otros supuestos de este precepto de ley. A la vez se reduce la posibilidad de que el Estado improvise justificaciones a pos-teriori para la demora, vulnerando los derechos propietarios de los dueños. Igualmente pueden consignarse fehaciente-mente en la orden de confiscación los fines investigativos que provocaron la retención de la propiedad.
Según cualquiera de estos dos supuestos, corresponde a la parte que impugna una notificación por tardía, refutar las razones de índole investigativa aducidas por el Estado para amparar su retraso. Así pues, según sea el caso, el dueño o la parte con interés en la propiedad deberá probar, ya sea que no se dio tal investigación o que, de ésta haberse reali-zado, ese trámite no guardó relación con la incautación.
Ahora bien, en ausencia de las comunicaciones mencio-nadas, una vez impugnada una notificación por tardía, si el Estado interesa valerse del periodo de tiempo adicional con-signado en la última modalidad del Art. 13 de la Ley Núm. 119-2011, supra, por alegada ocupación para fines investiga-tivos, le corresponde el peso de probar, mediante prueba fe-haciente, la conexión entre el motivo para la ocupación de la propiedad retenida y la investigación correspondiente.
El hecho de que la Ley Núm. 119-2011, supra, no dis-ponga taxativamente para el tipo de notificación que hoy decretamos no nos impide establecer directrices razonables y necesarias para asegurar que su implementación sea cón-sona con los motivos que la inspiran, a la vez que se salva-guardan las garantías al debido proceso de ley. Lejos de in-tentar interferir con las gestiones bona fide de los oficiales del orden público, nuestra determinación de hoy se centra en evitar el posible abuso de las potestades asociadas a la confiscación conferidas a las autoridades gubernamentales.
Por lo tanto, se declara la nulidad de la confiscación efec-tuada en el caso objeto del recurso Núm. CC-2014-0304.
*307II

CC-2014-0742:

A. Trasfondo procesal
El 8 de mayo de 2013, la Policía de Puerto Rico ocupó un vehículo Mitsubishi Montero del 2001, tablilla DXT-529, por presuntamente haberse utilizado en violación al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 LPRA see. 2404.
El automóvil, propiedad de la Sra. Ana I. Maldonado Rivera (señora Maldonado), estaba siendo utilizado por su hijo, el Sr. José Ortiz Maldonado, al momento de los hechos.
El 10 de junio de 2013, la Junta de Confiscaciones del Departamento de Justicia le envió la notificación de la or-den de confiscación del vehículo correspondiente a la se-ñora Maldonado mediante la cual, en lo pertinente, se le indicó lo siguiente:
La ocupación se llevó a cabo el 8 de mayo de 2013, y obedeció a que el 8 de mayo de 2013 se utilizó en violación al Artículo 404 de la Ley de Sustancias Controladas en Santurce, Puerto Rico. La Orden de Confiscación fire emitida 16 de mayo de 2013.
Además, violó la Ley Núm. 8 de 5 de agosto de 1987, según enmendada, conocida como “Ley para la Protección Vehicular” [sic]. El Certificado de Inspección de Vehículos de Motor expe-dido el 15 de mayo de 2013, el bonete y guardalodos frontales fueron reemplazados (no son originales). (Énfasis suprimido). Apéndice, caso Núm. CC-14-0742, pág. 34.
El 19 de julio de 2013, la señora Maldonado presentó una Demanda impugnando la confiscación por haberse desesti-mado los cargos presentados en contra de su hijo. El 9 de agosto de 2013 se emplazó al Secretario de Justicia en el caso.
Oportunamente el Gobierno solicitó la desestimación de la Demanda, aduciendo que el emplazamiento al Secreta-rio de Justicia se efectuó fuera del término jurisdiccional *308de quince días, contado a partir de la presentación de la Demanda, según provisto en ley. La señora Maldonado se opuso al reclamo del Gobierno y solicitó que, en su lugar, se dictara sentencia a su favor. Alegó que el proceso de con-fiscación resultó ineficaz debido a que la notificación de la orden de confiscación resultó tardía.
El Gobierno rechazó el planteamiento de la señora Maldonado. Insistió que, dada su inobservancia con el tér-mino jurisdiccional para emplazar al Secretario de Justicia, el tribunal carecía de autoridad para atender el plantea-miento de nulidad de la peticionaria. Por otra parte, rechazó que se hubiese notificado la confiscación a destiempo. Alegó que la incautación de la propiedad formó parte de una in-vestigación que concluyó el 16 de mayo de 2013 con la expe-dición de la orden de confiscación, por lo cual se cumplió con el término dispuesto en el último postulado del Art. 13 de la Ley Núm. 119-2011, supra.
El 15 de noviembre de 2013, el Tribunal de Primera Ins-tancia desestimó la Demanda. Consignó que carecía de ju-risdicción para atender el caso a causa del retraso en empla-zar al Secretario de Justicia. La peticionaria acudió entonces al Tribunal de Apelaciones. El foro apelativo inter-medio revocó el dictamen recurrido mediante Sentencia de 30 de jimio de 2014. Resolvió que no existía base para con-cluir que el vehículo se hubiese retenido para alguna inves-tigación relacionada a un caso como alegaba el Gobierno. Por lo tanto, el término aplicable para la notificación de la confiscación en este caso era de treinta días a partir de la fecha cuando se ocupó el vehículo. Conforme a ello, declaró la nulidad de la confiscación. Rechazó los argumentos de falta de jurisdicción sobre la materia por entender que, siendo nula ab initio, la confiscación carecía de efecto jurí-dico alguno.
Inconforme, el Gobierno acudió ante nos y presentó el señalamiento de error siguiente:
ERRÓ EL TRIBUNAL DE APELACIONES AL CONCLUIR *309QUE EL ESTADO LIBRE ASOCIADO DE PUERTO RICO IN-CUMPLIÓ CON EL REQUISITO DE NOTIFICACIÓN DIS-PUESTO EN LA LEY UNIFORME DE CONFISCACIONES DE 2011, REVOCANDO ASÍ LA SENTENCIA EMITIDA POR EL TRIBUNAL DE PRIMERA INSTANCIA DESESTI-MANDO LA DEMANDA PRESENTADA POR LA PARTE RE-CURRIDA POR HABERSE EMPLAZADO AL SECRETARIO DE JUSTICIA FUERA DEL TÉRMINO JURISDICCIONAL DISPUESTO PARA ELLO EN LA LEY UNIFORME DE CON-FISCACIONES DE 2011. Petición de certiorari, pág. 3.
El 12 de diciembre de 2014 expedimos el recurso y orde-namos su consolidación con el recurso Núm. CC-2014-0304, antes discutido.
B. Discusión
La acción para impugnar una confiscación debe iniciarse en los treinta días siguientes al recibo de la noti-ficación correspondiente, mediante una demanda contra el Estado y el funcionario que autorizó la ocupación. Es re-quisito también que se emplace al Secretario de Justicia en los quince días siguientes a la fecha de presentación de la demanda. Ambos términos son jurisdiccionales. Art. 15 de la Ley Núm. 119-2011, supra.
En el recurso Núm. CC-2014-0742, a pesar que la De-manda para impugnar la validez de la confiscación se pre-sentó en tiempo, el emplazamiento al Secretario de Justi-cia se diligenció ya expirado el plazo jurisdiccional provisto para ello.
El Tribunal de Apelaciones revocó la determinación del foro primario por entender que la confiscación era nula ab initio. Razonó que, al haberse notificado tarde, esta carecía de efecto jurídico alguno. A base de ello resolvió que las condiciones aplicables al trámite de impugnación, según consignadas en el citado Art. 15, tales como el emplaza-miento, resultaban inconsecuentes a su reclamación.
Es cierto que el incumplimiento del Estado con el término dispuesto para notificar una orden de confiscación *310ordinariamente conlleva su nulidad. Coop. Seguros Múltiples v. Srio. de Hacienda, 118 DPR 115, 118 (1986). Sin embargo, esa nulidad no es automática, sino que depende de una determinación judicial en un proceso de impugnación. En otras palabras, es contingente a que la parte afectada acuda al tribunal y presente argumentos válidos que justi-fiquen su reclamo.
Según indicamos, el trámite para impugnar una confiscación está sujeto a normas procesales rigurosas y plazos cortos que obligan a todas las partes concernientes. Entre esas pautas se encuentran términos jurisdiccionales para que el dueño o la persona con interés en la propiedad confiscada presente la demanda impugnatoria y posterior-mente se emplace al Secretario de Justicia.
A diferencia de un requisito de cumplimiento es-tricto, los términos jurisdiccionales son fatales, improrro-gables e insubsanables. Toro Rivera et als. v. ELA et al., 194 DPR 393 (2015); Soto Pino v. Uno Radio Group, 189 DPR 84 (2013); Peerless Oil v. Hnos. Torres Pérez, 186 DPR 239 (2012). Por lo tanto, cuando nos enfrentamos al desem-peño tardío de una exigencia de naturaleza jurisdiccional, no le queda otra opción al tribunal que no sea la desesti-mación del recurso.
Conforme a lo anterior, para poder ejercer su derecho a cuestionar la validez de la confiscación, la señora Maído-nado estaba obligada, no solamente a acudir al tribunal en tiempo, sino también a diligenciar el emplazamiento en el plazo dispuesto para ello. De lo contrario, las gestiones del Estado se presumen correctas.
Así pues, el hecho de tratarse de una acción impugnato-ria no exime a la parte promovente de cumplir con todos los términos y exigencias aplicables al trámite judicial, in-cluyendo los requisitos provistos para adquirir jurisdicción sobre la persona demandada, en este caso, a través del emplazamiento al Secretario de Justicia.
*311En resumen, en este caso no existe controversia de que el emplazamiento al Secretario de Justicia se realizó pasa-dos los quince días provistos para ello. Habida cuenta de que ese término es jurisdiccional, procedía desestimar la demanda. Erró por lo tanto el Tribunal de Apelaciones al dar curso a la acción impugnatoria.
I — I HH H-i

Conclusión

En conformidad con lo indicado, se revoca la Resolución emitida por el Tribunal de Apelaciones el 11 de marzo de 2014 y se declara la nulidad de la confiscación en el caso objeto del recurso Núm. CC-2014-0304. Además, se revoca la Sentencia del Tribunal de Apelaciones de 30 de junio de 2014 objeto del recurso Núm. CC-2014-0742 y se ordena la desestimación de la Demanda en el caso por falta de jurisdicción.

Se dictará Sentencia de conformidad.


 El 19 de septiembre de 2012 se enmendó el Art. 15 de la Ley Uniforme de Confiscaciones de 2011 con el propósito de precisar que el término "dueño,” con de-recho a impugnar la confiscación, se extiende a los acreedores con un gravamen inscrito, es decir, a las entidades financieras, así como a las aseguradoras en calidad de cesionarios del título de la propiedad confiscada. Art. 15 de la Ley Núm. 119-2011 (34 LPRA see. 1724Í) (Ley Núm. 119-2012), según enmendada por la Sec. 1 de la Ley Núm, 262-2012. Esta disposición aclaratoria advino efectiva inmediatamente y su aplicación se hizo retroactiva al 12 de julio de 2011, fecha de aprobación de la Ley Núm. 119-2011, supra. Sec. 3 de la Ley Núm. 262-2012.


 Universal Insurance Company había expedido previamente una póliza de se-guros a favor de Reliable Financial Services, Inc. para cubrir el riesgo de confiscaciones.


 Así pues, la Ley Núm. 119-2011 reglamenta el proceso de confiscación en los supuestos siguientes:
“[T]oda propiedad que resulte, sea producto o se utilice, durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos graves y menos graves se encuentren tipificados en el Código Penal de Puerto Rico, en las leyes de sustancias controladas, de armas y explosivos, en las leyes contra el crimen organizado, en las leyes de juegos prohibi-dos, bebidas alcohólicas, leyes fiscales, leyes contra la apropiación ilegal de vehícu-los, leyes de vehículos y tránsito y de embarcaciones; así como en otras leyes y en aquellos estatutos confiscatorios en los que por ley se autorice la confiscación”. Art. 9 de la Ley Núm. 119-2011, según enmendado por la Ley Núm. 252-2011 (34 LPRA see. 17240.


 Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 LPRA see. 1724 et seq.).


 Es importante destacar que el requisito de notificación tiene como propósito garantizarle a los dueños o partes con interés sobre la propiedad confiscada el debido proceso de ley el cual abarca el derecho a ser notificado adecuadamente y la oportu-nidad de ser escuchado, Reliable v. Depto. Justicia y ELA, 195 DPR 917 (2016); Flores Pérez v. ELA, 195 DPR 137 (2016); B.B.V. v. E.LA., 180 DPR 681 (2011).


 Cabe señalar que el plazo para notificar las órdenes de confiscación siempre será de treinta días. Lo que varía es el punto de partida para computar ese periodo de tiempo, según reglamentado en cada uno de los esquemas provistos en el articulado.


 Así pues, la disposición correspondiente, Art, 13 de la Ley Núm, 119-2011 (34 LPRA sec, 1724j) (Ley Núm. U9-201Í), dispone;
“Toda confiscación se notificará por correo certificado dentro de un término ju-risdiccional de treinta (30) días, siguientes a la fecha de la ocupación física de los bienes”. (Énfasis nuestro).


 En lo pertinente, el Art. 14 de la Ley para la Protección de la Propiedad Vehicular, Ley Núm, 8 de 5 de agosto de 1987 (9 LPRA see. 3213) (Ley Núm. 8), según enmendado por el Art. 1 de la Ley Núm. 95-1999, establece lo siguiente;
“Se faculta a los agentes del orden público a detener e inspeccionar y retener para investigación por el periodo de tiempo que razonablemente sea necesario que no exceda de treinta (30) días calendario, cualquier vehículo o pieza cuando ocurra una o más de las circunstancias que se mencionan a continuación (Énfasis nuestro).


 En estos casos, la notificación se hará en el plazo de treinta días, contados a partir de los treinta días provistos para las indagaciones pertinentes sobre el bien ocupado. A esos efectos, el Art. 13 de la Ley Núm. 119-2011, supra, específicamente dispone;
“Un vehículo ocupado al amparo de la Ley para la Protección de la Propiedad Vehicular [Ley Núm, 8], no será confiscado a favor del Gobierno de Puerto Rico hasta tanto se culmine el procedimiento dispuesto en dicha ley. El mismo se mantendrá bajo la custodia de la Policía hasta que se culmine la investigación correspondiente”.


 El Art. 13 de la Ley Núm. 119-2011, supra, inicialmente disponía lo si-guiente:
“En aquellos casos que se incaute y retenga cualquier propiedad para alguna investigación relacionada a cualquier acción penal, civil, administrativa o cualquier otra, o como evidencia física, los treinta (30) días para notificar comenzarán a con-tarse una vez concluya dicha acción y se expida la correspondiente orden de confiscación”.


 Así pues, el Art. 13 de la Ley Núm. 119-2011, supra, luego de la enmienda decretada en virtud del Art. 4 de la Ley Núm. 252-20 í2, dispone como sigue:
“En aquellos casos en que se incaute y retenga cualquier propiedad para alguna investigación relacionada con cualquier acción penal, civil, administrativa o cuando el bien es indispensable para la investigación o como evidencia en el caso, el término para culminar la investigación y emitir la orden de confiscación no excederá de no-venta (90) días. Los treinta (30) días para notificar la confiscación comenzarán a contarse una vez concluya dicha acción y se expida la correspondiente orden de confiscación”.


 No se dispuso para su aplicación retroactiva. Véase Art. 7 de la Ley Núm. 252-2012 (2012 (Parte 2) Leyes de Puerto Rico 2272, 2283).


 Arts. 28 y 30 de la Ley Núm. 119-2011 (34 LPRA secs. 1724w y 1724n).


 Cabe recordar que la interpretación de los estatutos comienza examinando su texto. Si el lenguaje allí consignado es claro e inequívoco, refleja concluyente-mente la intención del legislador y resultan redundantes indagaciones ulteriores. Rosado Molina v. ELA y otros, 195 DPR 581 (2016); Spyder Media, Inc. v. Mun. de San Juan, 194 DPR 646 (2016); Doble Seis Sport v. Depto. Hacienda, 190 DPR 763 (2014).
De esta forma cumplimos con la máxima consignada en el Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec, 14, la cual dispone que “[c]uando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.